Case 2:18-cr-20085-PDB-EAS ECF No. 285, PageID.1462 Filed 09/15/21 Page 1 of 14




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,
 v.                                                 Case No. 18-cr-20085-02
                                                    District Judge Paul D. Borman
 MICHAEL DAVIS-D-2,

        Defendant.         /

      ORDER DENYING DEFENDANT MICHAEL DAVIS' MOTION FOR
      RECONSIDERATION (ECF NO. 279) OF COURT ORDER DENYING
        DEFENDANT'S MOTION TO SUPPRESS CELL PHONES AND
               DERIVATIVE EVIDENCE (ECF NO. 219)

                                   BACKGROUND

        Defendant Michael Davis is a Co-Defendant in a federal four-defendant

 murder-for-hire indictment. (ECF No. 1.) This Motion relates to the seizure and

 continuing possession of three cell phones by State of Michigan and City of Detroit

 officers, and the subsequent extraction of information from them over a year later

 after their seizure from the Detroit Detention Center by federal agents based upon

 newly-secured federal search warrants. The Government intends to introduce the

 cell-phone extractions into evidence at trial.

        On August 6, 2021, subsequent to an evidentiary hearing (ECF No. 281,

 transcript), this Court denied Defendant Michael Davis' Motion to Suppress. (ECF

 No. 278.)


                                            1
Case 2:18-cr-20085-PDB-EAS ECF No. 285, PageID.1463 Filed 09/15/21 Page 2 of 14




       On August 13, 2021, Defendant filed a Motion for Reconsideration of that

 Order. (ECF No. 279.) On August 30, 2021, pursuant to the Court's request, the

 Government filed a Response to Defendant's Motion for Reconsideration. (ECF

 No. 282.) On September 9, 2021, Defendant filed a Reply. (ECF No. 283.) On

 September 10, 2021, the Court struck Defendant's Reply (ECF No. 284) based

 upon Local Court Rule 7.1(h)(2)--"No Response and No Hearing Allowed. No

 response to the motion and no oral argument are permitted unless the Court orders

 otherwise." The Court did not request a reply.

       Local Rule 7.1(h)(3) states:

             (3)    Grounds. Generally, and without restricting the
                    court's discretion, the court will not grant motions
                    for rehearing or reconsideration that merely
                    present the same issues ruled upon by the court,
                    either expressly or by reasonable implication. The
                    movant must not only demonstrate a palpable
                    defect by which the court and the parties and other
                    persons entitled to be heard on the motion have
                    been misled but also show that correcting the
                    defect will result in a different disposition of the
                    case.

       Defendant's principal assertion in his Motion for Reconsideration is that the

 Court's ruling did not address whether there was a "constitutionally unreasonable

 delay in obtaining and using a [federal] search warrant to examine Defendant

 Davis' cell phones…that there is a 'temporal limitation of the Fourth Amendment's




                                          2
Case 2:18-cr-20085-PDB-EAS ECF No. 285, PageID.1464 Filed 09/15/21 Page 3 of 14




 reasonableness requirements.'" (ECF No. 279, at PageID.1237-38.) Defendant is

 not challenging the federal search warrants for the phones.

        Citing to the Second Circuit opinion United States v. Smith, 967 F.3d 198

 (2d Cir. 2020), Defendant contends that the relevant factors for the Court to

 consider in determining whether police have waited an unreasonable amount of

 time before seeking a search warrant include:

              "(1)   the length of delay;

              (2)    the importance of the seized property to the
                     defendant;

              (3)    whether the defendant had a reduced property
                     interest in the seized item; and

              (4)    the strength of the state’s justification for the
                     delay."

       Defendant contends that the Government's delay is unreasonable and

 violative of the Fourth Amendment, and that the Supreme Court decision in United

 States v. Leon, 104 S.Ct. 3405 (1984) should not apply to prevent introduction of

 the extractions, because the unreasonableness of the delay is patently obvious.

 (ECF No. 279, at PageID.1241.) In Leon, the Court declined to apply the

 exclusionary rule to suppress evidence seized in violation of the Fourth

 Amendment.

       Defendant's Motion also asserts that this Court's opinion that Davis, as a

 parolee, had a severely limited or effectively non-existent right of privacy in his
                                            3
Case 2:18-cr-20085-PDB-EAS ECF No. 285, PageID.1465 Filed 09/15/21 Page 4 of 14




 cell phones, is based upon errors of fact and law--palpable defects--which, if

 corrected, would result in a different disposition of the Motion to Suppress. (Id.)

       The Government's Response in Opposition notes that the residence phone

 seized from Defendant at his residence by his state parole agent on March 8, 2017,

 maintained in possession for a year, was subsequently provided to requesting

 federal agents, who then obtained a federal search warrant for the search/extraction

 of that phone on April 5, 2018. The federal agents were not aware that the Detroit

 Police Department (DPD) had seized his residence phone until March 22, 2018. At

 that time, the federal agents were conducting a detailed murder investigation

 potentially involving Davis, into all contacts he had with law enforcement. (ECF

 No. 282.) The Government adds that there was no federal involvement in the

 March 8, 2017 parole officer's house check, which resulted in the seizure of the

 phone: that was undertaken exclusively by the Michigan Department of

 Corrections (MDOC), Detroit Police Department (DPD) and Wayne State

 University officers:

              Federal agents only learned of the details of the March 8,
              2017 seizure by reviewing reports of every police contact
              that appeared in LEIN for Davis. Federal agents then
              obtained a search warrant for the residence phone
              approximately two weeks after they became aware of its
              seizure.

 (Id. at PageID.1434.)



                                           4
Case 2:18-cr-20085-PDB-EAS ECF No. 285, PageID.1466 Filed 09/15/21 Page 5 of 14




       The second and third phones were seized by the DPD from Davis at the

 hospital he entered on April 1, 2017--under an alias--Melvin Wilkerson--after

 being injured in a shooting. Defendant was still on parole. There were outstanding

 arrest warrants in the name of Melvin Wilkerson.

       DPD Sgt. Miguel Benavides testified that the officers had taken possession

 of Davis' personal possessions, which included his cell phones and identifying

 items, when he was released from the hospital and taken into their custody for

 outstanding arrest warrants in the name of Melvin Wilkerson.

       He also testified that even though Defendant Davis ultimately told them that

 his true name was Michael Davis on the way to the Detroit Detention Center

 (DDC), Benavides was not 100 percent sure who it was he had in custody: "I'm not

 100 percent sure. Not until fingerprint clearance came back." (ECF No. 281,

 Evidentiary Hearing, at PageID.1348.) He further testified that in addition to the

 cell phones being placed on evidence, "His wallet and identification should also

 have been placed on evidence as well. We didn't know if it was him or not. He

 already gave us misleading information about his name." (Id.)

       While the Federal Government concedes that an interim DPD search warrant

 for the two hospital phones seized by the DPD lacked probable cause, it contends

 this should not be a factor in the Court's analysis of the subsequent Federal 2018

 seizure of the phones and valid extractions based on valid federal search warrants.


                                           5
Case 2:18-cr-20085-PDB-EAS ECF No. 285, PageID.1467 Filed 09/15/21 Page 6 of 14




 The Government contends that there is no basis to suppress the DPD officers'

 seizures of the two hospital phones while (1) Davis was on parole, and (2) had

 checked into the hospital under an alias (Wilkerson). (Id. at PageID.1435.)

 Thereafter, federal agents secured search warrants for the two hospital phones on

 March 15, 2018, April 5, 2018, and September 17, 2018. The Government reasons

 that "both Davis and the two hospital-seized phones were in a static state…and any

 delay in securing warrants for the residence phone and two hospital phones did not

 offend the Fourth Amendment and was not constitutionally unreasonable." (Id. at

 PageID.1435-36.)

       The Government Response concludes that any delay in obtaining search

 warrants for the three phones was not constitutionally unreasonable:

              First, Davis had only a minimal possessory interest in the
              phones. Davis has been in continuous custody ever since
              the two hospital phones were seized and he has been in
              custody for all but 18 days since the residence phone was
              seized. As a result, Davis would not have had access to
              the two hospital phones during the delay and he would
              not have had access to the residence phone for all but 18
              days of the delay because detention facilities do not
              permit personal cell phone usage.

 (Id. at PageID.1437-38.) A second reason that the Government proffers to the

 Court to deny Defendant's Motion is that "Davis never requested return or transfer

 of any of the phones." (Id.)




                                          6
 Case 2:18-cr-20085-PDB-EAS ECF No. 285, PageID.1468 Filed 09/15/21 Page 7 of 14




      A third reason that the Government proffers is that seizure of the phones did

not affect Davis' liberty interests--he was incarcerated and could not possess phones.

      A fourth reason that the Government proffers is that "the minimal nature and

quality of the intrusion on Davis' Fourth Amendment interests in the two hospital

phones was substantially outweighed by the importance of the governmental interests

here" and because the DPD, who had possession of the phones, was conducting an

investigation into the murder of Ramone Dotson, and Davis was a suspect. (Id. at

PageID.1440.)

      Finally, the Government contends that "Even if there was a constitutional

violation, suppression is not the appropriate remedy":

             The purpose of the exclusionary rule under the Fourth
             Amendment is to deter police misconduct and “applies only
             if the police have violated the Constitution deliberately,
             recklessly, or with gross negligence, or if a constitutional
             violation is the product of recurring or systemic
             negligence.” Herring v. United States, 555 U.S. 135, 144,
             129 S.Ct. 695, 702 (2009).

             Here, the exclusionary rule's deterrence benefits do not
             outweigh its substantial costs in this case. The cell phones
             provide pertinent evidence in multiple serious violent crime
             investigations. To suppress the evidence would be to
             “ignore reliable, trustworthy evidence bearing on guilt or
             innocence.” United States v. Berroa, 2021 WL 149254 at *6
             (D. Mass., Jan. 15, 2021), United States v. Blanchard, No.
             CV 19-CR-10298-RWZ-1, 2021 WL 2458200, at *4 (D.
             Mass. June 16, 2021).

(Id. at PageID.1441.)


                                           7
    Case 2:18-cr-20085-PDB-EAS ECF No. 285, PageID.1469 Filed 09/15/21 Page 8 of 14




        The Government concludes that the Court did not commit "mistakes of fact in

the Court's Order that would result in a different disposition of the matter," as to:

              1.    Davis' change of residence. The fact that he was not
                    formally violated for that doesn't mean that the
                    violation Parole Agent Jennifer Wolf testified to did
                    not occur.1

              2.    As to the lawful seizure of the two cell phones at the
                    hospital, the basis for the seizure was Davis (1) being
                    shot, (2) providing an alias 'Melvin Wilkerson' to the
                    hospital and the responding police officers
                    investigating a hospitalized shooting victim, and (3)
                    the fact that 'Melvin Wilkerson' also had outstanding
                    warrants. (ECF No. 278, PageID.1232.)

(Id. at PageID.1445.)




1
      The Court notes Parole Agent Wolf's testimony at the evidentiary hearing that
Davis violated his parole condition that he live at the Holcomb Street address
provided to her. (Evidentiary Hearing, June 25, 2021, ECF No. 281, at PageID.1268-
1277):
             Q.    So there was some decision by somebody that Mr.
                   Davis was not going to be violated for any possible
                   terms of his parole conditions?
             A.    Yes.
             Q.    Okay. Is that the same thing as Mr. Davis not having
                   committed any parole violations?
             A.    No.

(Id. at PageID.1276.) The Court credits Officer Wolf's testimony.

                                            8
Case 2:18-cr-20085-PDB-EAS ECF No. 285, PageID.1470 Filed 09/15/21 Page 9 of 14




                                    DISCUSSION
       The Court finds relevant the Supreme Court decision in Herring v. United

 States, 129 S.Ct. 695 (2009), where Chief Justice John Roberts' majority opinion

 pointed out that "suppression is not an automatic consequence of a Fourth

 Amendment violation. Instead, the question turns on the culpability of the police

 and the potential of exclusion to deter wrongful police conduct." The Supreme

 Court opinion further stated:

              First, the exclusionary rule is not an individual right and
              applies only where it "results in appreciable deterrence.”
              Leon [United States v. Leon, 104 S.Ct. 3405 (1984)]. We
              have repeatedly rejected the argument that exclusion is a
              necessary consequence of a Fourth Amendment
              violation. Instead we have focused on the efficacy in
              deterring Fourth Amendment violations in the future.

              In addition, the benefits of deterrence must outweigh the
              costs…The principal cost of applying the rule is, of
              course, letting guilty and possibly dangerous defendants
              go free--something that “offends basic concepts of the
              criminal justice system.” Leon.
              …
              As we said in Leon, “an assessment of the flagrancy of
              the police misconduct constitutes an important step in the
              calculus” of applying the exclusionary rule.
              …
              To trigger the exclusionary rule, police conduct must be
              sufficiently deliberate that exclusion can meaningfully
              deter it, and sufficiently culpable that such deterrence is
              worth the price paid by the justice system. As laid out in
              our cases, the exclusionary rule serves to deter deliberate,
              reckless, or grossly negligent conduct, or in some
              circumstances recurring or systemic negligence. The
              error in this case does not rise to that level.

                                           9
Case 2:18-cr-20085-PDB-EAS ECF No. 285, PageID.1471 Filed 09/15/21 Page 10 of 14




       This Court also finds relevant two 2021 decisions from the United States

 District Court in the District of Massachusetts, applying the Supreme Court's

 discussion of the exclusionary rule.

       In United States v. Berroa, 2021 WL 149254 (D. Mass., Jan. 15, 2021),

 District Judge Allison Burroughs denied the defendant's motion to suppress

 evidence obtained from the search of his cell phone seized during a search of his

 apartment on March 13, 2019, where the officers did not apply for a search warrant

 for more than a year. Judge Burroughs noted the Second Circuit decision in United

 States v. Smith, 967 F.3d 198 (2d Cir. 2020), which held that a delay is

 unreasonable and violative of the Fourth Amendment, but had nevertheless

 declined to apply the exclusionary rule because the error by the police was due to

 isolated negligence, and because an objectively reasonable officer would not have

 known in light of existing precedent that the delay violated the Fourth Amendment.

 Smith at 211-213. The Second Circuit had considered four factors:

              (1)   the length of the delay;

              (2)   the importance of the seized property to the defendant;

              (3)   whether the defendant had a reduced property interest in the
                    seized items, and

              (4)   the strength of the state's justification for the delay.




                                           10
Case 2:18-cr-20085-PDB-EAS ECF No. 285, PageID.1472 Filed 09/15/21 Page 11 of 14




       As to number 1, Judge Burroughs concluded that the 15-month period

 between the seizure and the warrant application was the relevant period of time for

 consideration.

       As to number 2, Judge Burroughs noted that the defendant made no effort to

 retrieve the phone for 18 months.

       As to number 3, the defendant's property interest in the phone, Judge

 Burroughs pointed out that the defendant had been in custody since his arrest and

 detention, could not have possessed his cell phone while being detained, and the

 government ultimately provided probable cause to search the cell phone.

       As to number 4, Judge Burroughs found that while the government didn't

 provide justification for the 15-month delay, the prejudice to the defendant because

 of the delay was only marginal.

       Judge Burroughs concluded that: "to grant defendant's motion would almost

 certainly be to ignore reliable, trust-worthy evidence bearing on guilt or

 innocence," citing Davis v. United States, 564 U.S. 229, 237 (2011), and that the

 police did not exhibit deliberate reckless, or grossly negligent disregard for Fourth

 Amendment rights.

       In United States v. Blanchard, 2021 WL 2458200 (D. Mass, June 16, 2021),

 District Judge Rya Zobel found that a four-month delay in obtaining a search

 warrant for a seized phone was not unreasonable, noting that defendant had a


                                          11
Case 2:18-cr-20085-PDB-EAS ECF No. 285, PageID.1473 Filed 09/15/21 Page 12 of 14




 diminished possessory interest in her phone: she never asked for the return of her

 phone, nor could she have because she had been incarcerated since the date the

 phone was seized, and, given the eventual transfer of the case from state to federal

 authorities, the four-month delay was not unreasonable. Citing Berroa, the district

 judge held that even if the four-month delay was unreasonable, it did not apply the

 exclusionary rule because the rule's benefits do not outweigh its substantial costs in

 this case--ignoring reliable trustworthy evidence bearing on guilt or innocence.

       The Court adopts that conclusion in the instant case involving Defendant

 Davis. This Court declines to apply the exclusionary rule.

       The Court notes the Sixth Circuit decision in United States v. Fletcher, 978

 F.3d 1009 (6th Cir. 2020), dealing with a probationer defendant, where the court

 granted his motion to suppress a cell phone search by a probation officer who did

 not have reasonable suspicion to search his cell phone, and critically, the

 defendant's probation agreement did not authorize the search. The Fletcher

 majority opinion noted that while the privacy interest of a probationer has been

 significantly diminished, it is still substantial, and differentiated his case from that

 of a parolee, "Fletcher's expectation of privacy is greater than that of a parolee, see

 Samson v. California." (Id. at 1018.)

       The Court also notes the Ninth Circuit decision in United States v. Johnson,

 875 F.3d 1265 (9th Cir. 2017) that dealt with a warrantless search of a parolee's cell


                                            12
Case 2:18-cr-20085-PDB-EAS ECF No. 285, PageID.1474 Filed 09/15/21 Page 13 of 14




 phone: the judicial panel included Sixth Circuit Judge Eugene Siler. The Ninth

 Circuit noted:

               [T]he government's interest in supervising parolees is
               substantial. Samson v. California, 126 S.Ct. 2193 (2006).
               Requiring officers to obtain a warrant before searching
               parolee's cell phones would often undermine the state's
               ability to supervise effectively thousands of parolees and
               prevent concealment of criminal conduct as in the case
               here.
 (Id. at 1274.)
               Here, at the time of the cell phone search, officers knew
               Johnson had a violent criminal history, and had reason to
               believe his cell phone contained evidence of serious
               parole violations…there was no evidence showing that the
               officer's purpose in trying to determine what had
               happened was “arbitrary, capricious, or harassing.”
 (Id. at 1275.)

 Defendant Johnson had also alleged that his Fourth Amendment rights were

 violated because the phones seized in February 2014 were searched until 2014 and

 2015. The Ninth Circuit held:

              We hold the delays in searching Johnson's phone were
              not unreasonable. Johnson had reduced privacy interests
              in his phone given his parolee status, and Johnson never
              sought return of his phone while he was in continuous
              custody since he was arrested…The government obtained
              the phone lawfully, and there is no evidence the delays
              were the result of dilatory tactics by the state.

 (Id. at 1276.)




                                         13
Case 2:18-cr-20085-PDB-EAS ECF No. 285, PageID.1475 Filed 09/15/21 Page 14 of 14




       The Court concludes that in the instant case, there was no Fourth

 Amendment violation, but that even if there was a Fourth Amendment violation,

 the Court would not apply the exclusionary rule.

       Accordingly, the Court DENIES Defendant's Motion for Reconsideration,

 finding no palpable defects, or errors of law or facts which, if corrected, would

 result in a different disposition of this case.

       SO ORDERED.

 DATED: September 15, 2021                s/Paul D. Borman
                                          PAUL D. BORMAN
                                          UNITED STATES DISTRICT JUDGE




                                             14
